875 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Don A. HARRY, Jr., Plaintiff--Appellant,v.NATIONWIDE INSURANCE COMPANY;  Larry Nightingale, VicePresident, Nationwide Insurance Company;  G.L.Kees, Special Investigator;  ThomasMayo;  James J. McCallum,Defendants--Appellees.
No. 88-2204.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 10, 1989.Decided:  May 22, 1989.

Don A. Harry, Jr., appellant pro se.
Michael Joseph Farrell (Jenkins, Fenstermaker, Krieger, Kayes & Farrell), for appellees.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Don A. Harry, Jr., appeals from the district court's order dismissing his suit contending that he was entitled to insurance proceeds due to the destruction of his home by fire.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harry v. Nationwide Insurance, C/A No. 87-1254 (S.D.W.Va. Oct. 14, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.